
	

114 HR 5271 IH: Independent Counsel Reauthorization Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5271
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Turner (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize chapter 40 of title 28, United States Code.
	
	
 1.Short titleThis Act may be cited as the Independent Counsel Reauthorization Act of 2016. 2.Reauthorization of chapter 40 of title 28, United States CodeSection 599 of title 28, United States Code, is amended by striking This chapter shall cease to be effective five years after the date of the enactment of the Independent Counsel Reauthorization Act of 1994 and inserting This chapter shall have effect during the period beginning on the date of the enactment of the Independent Counsel Reauthorization Act of 2016 and ending on the day 5 years after such date.
 3.Extension of period of time during which chapter applies to certain personsSection 591(b)(7) of title 28, United States Code, is amended by striking 1 year and inserting 8 years.  